DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-4 and 6-17, the cited prior art of record does not teach or fairly suggest an apparatus along with claim features “ an extraction electrode disposed apart from the second electrode along an extraction direction of the ion extracted from the second electrode so that a potential difference is formed between the second electrode and the extraction electrode, the extraction electrode being supported by a second support with respect to the vacuum box; and an intermediate electrode disposed between the second electrode and the extraction electrode, the intermediate electrode being supported by a third support with respect to the vacuum box, wherein a first potential difference between the second electrode and the intermediate electrode is greater than a second potential difference between the second electrode and the extraction electrode.” as recited in claim 1.
The claim in the application are deemed to be directed to an nonobvious improvement over Sato [US 2014/0353518 A1] who teaches An insulation structure provided among a plurality of electrodes for extraction of an ion beam from a plasma generating section is provided. The insulation structure includes an insulation member including a first part connected to a first electrode and a second part connected to a second electrode and configured to support the first electrode to the second electrode, a first cover surrounding at least a part of the first part to protect the first part from 
The primary reason of allowance of the claims is improvement with an extraction electrode disposed apart from the second electrode along an extraction direction of the ion extracted from the second electrode so that a potential difference is formed between the second electrode and the extraction electrode, the extraction electrode being supported by a second support with respect to the vacuum box; and an intermediate electrode disposed between the second electrode and the extraction electrode, the intermediate electrode being supported by a third support with respect to the vacuum box, wherein a first potential difference between the second electrode and the intermediate electrode is greater than a second potential difference between the second electrode and the extraction electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844